Title: From James Madison to Charles-Maurice de Talleyrand-Périgord, 4 November 1803
From: Madison, James
To: Talleyrand-Périgord, Charles-Maurice de



Sir.
Department of State Novr. 4th. 1803.
I was honored in due time with your letter of the 12 prairial, and have now the satisfaction to inform you that the Treaty & Conventions of April 30st. last have obtained the regular approbation of the several branches of our Government.
The solid considerations which led to this result, the mutual confidence with which the negociations were conducted, and the promptness of the Executory measures on both sides, give a character to the transaction which promises great & lasting advantages to the two nations. This may be expected with the greater reason as the Treaty now concluded pursues the original spirit of their political relations; which in excluding as much as possible sources of jealousy & collusion, invited to a friendly cultivation of every common interest. I did not fail to make known to Mr. Gallatin the passage in your letter having reference to his Department. His explanations to Mr. Marbois, will have shewn how much he is disposed to accomodate, as far as circumstances will permit, the exicution of the pecuniary articles of the Convention, to the arrangements of the French Government.
You will learn from Mr. Pichon, as well as from Mr. Livingston, the manner in which Spain has endeavored to embarrass here the transfer of Louisiana to the United States. It is presumed that she will have interfered with a like view at Paris. The effect of a proceeding which is equally unfounded & unexpected, will doubtless be no other than a fuller demonstration of the good faith & honor which guaranty the exicution of the Treaty in all its parts. Persuaded Sir, of your personal dispositions to promote such measures on the part of your Government, as will most efficatiously concur with those, taken by ours, for securing an object so interesting to both, I feel the greater pleasure in offering the assurances, which I pray you to accept, of the very distinguished consideration, with which I have the honor to be &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   For Talleyrand to JM, 12 Prairial an XI (1 June 1803), see Pichon to JM, 30 Aug. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:355–57 and n. 1).



   
   For Barbé-Marbois to Gallatin, 18 Prairial an XI (7 June 1803), expressing hope for a speedy execution of the treaty, see Pichon to JM, 30 Aug. 1803 (ibid., 5:355–57 and n. 4). Gallatin’s reply has not been found.


